DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without adding significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 1 is directed to a process. Claim 1 is representative of claims 2-25 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether Claim 1 is directed to a judicial exception. Elements of an abstract idea are underlined:
Claim 1. A computer-implemented method comprising:
obtaining a product record for a first product associated with a supplier account of a supplier of the first product;
selecting, based on the product record and from amongst a plurality of online stores, online stores selling products matching the first product and with aggregate stable demand for those matching products; and
associating the supplier account with merchant accounts corresponding to the selected online stores to allow the supplier to supply the selected online stores with the first product.
The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human while following a procedure that organizes human activity. For example a supplier’s employee may be viewing information maintained in an account folder of a product sold by the supplier that is stored in a filing cabinet. Upon reviewing the product information, the employee browses a marketplace paper-based catalog looking for retailers who sell similar/identical products. The employee submits information/bids to each matching retailer and subsequently is accepted by one or more retailers.
Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
Computing elements are in italics:
Claim 1. A computer-implemented method comprising:
obtaining a product record for a first product associated with a supplier account of a supplier of the first product;
selecting, based on the product record and from amongst a plurality of online stores, online stores selling products matching the first product and with aggregate stable demand for those matching products; and
associating the supplier account with merchant accounts corresponding to the selected online stores to allow the supplier to supply the selected online stores with the first product.
The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human using conventional computing devices (per the instant specification and drawings) while following a procedure that organizes human activity. For example a supplier’s employee may be viewing information maintained in an account folder of a product sold by the supplier that is stored in an electronic database. Upon reviewing the product information, the employee browses an online marketplace catalog looking for retailers who sell similar/identical products. The employee submits bids to each matching retailer and subsequently is accepted by one or more retailers.
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Additional elements are bounded by “quotation” marks:
Claim 1. A computer-implemented method comprising:
obtaining a product record for a first product associated with a supplier account of a supplier of the first product;
selecting, based on the product record and from amongst a plurality of online stores, online stores selling products matching the first product “and with aggregate stable demand for those matching products;” and
associating the supplier account with merchant accounts corresponding to the selected online stores to allow the supplier to supply the selected online stores with the first product.
The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claims 1-25 recite processes that can be executed by a human using conventional computing devices while following a procedure that organizes human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9, 13-15, 17-19, 21-23 and 25 are rejected under 35 USC 103 as being unpatentable over Henderson, US 2013/0144745, in view of Winters et al., US 2011/0087531 “Winters.” 
In Henderson see at least:
(underlined art text is for emphasis)
Regarding claim 1: A computer-implemented method comprising:
obtaining a product record for a first product associated with a supplier account of a supplier of the first product;
[Henderson: 0012] FIG. 3 illustrates a product record of a catalog.
[Henderson: 0021] Supply chain platform 100 communicates with multiple supplier systems 20a, 20b . . . 20n, which are computer systems associated with a supplier of products. It should be noted that the term "product" is used herein to refer to any item, including physical items, digital content, and services. Supply chain platform 100 also communicates with at least one retailer system 30, which is a computer system associated with a retailer of products. Retailer system 30 can communicate with customer system 40, which is a system of a purchaser of products from a retailer or supply chain platform 100, in a known manner. Also, customer system 40 can communicate directly with supply chain platform 100. The term "communicate` as used herein refers to any mechanism for transferring information. For example, systems can communicate through computer-to-computer protocols or through user entry of data from one system into another system.
[Henderson: 0023] FIG. 1B is a flowchart of an example workflow of supply chain platform 100. In step 50, supply chain platform 100 receives product information, in the form of offers from suppliers for example. Offers include at least a product and pricing and are described in greater detail below.
[Henderson: 0026] Catalog database system 12, integrates product information from various sources into a product catalog having a category taxonomy and a normalized product record for each product. The sources can include supplier systems 20a-20n, manufactures and other sources, such as web sites. The product information can be obtained by crawling web sites, receiving data through APIs, receiving data through a user interface, or in any manner. FIG. 2 illustrates top-level categories 200, only some of which are labeled, of an example of the catalog taxonomy created and maintained by catalog database system 12. Of course, the taxonomy can have subcategories also to define a tree-like structure or other arrangement.
[Henderson: 0027] FIG. 3 illustrates a rendering of a product record for an item in the catalog of catalog database system 12. Product record 300 includes information for a single product, from four supplier offers in this example. The information is normalized to a single product identifier, referred to as RIN herein. Supplier offer information 302 is linked to product record 300. As can be seen, the offer information can include attributes such as product cost, shipping cost, weight, supplier product identification (such as SKU and barcode) and other product information. Of course, product record 300 can include other product information such as product attributes and product descriptions. Further, supplier offer information 302 can include inventory, shipping times and any other information relating to the product as will become apparent below. The catalog can be stored as a relational database, a flat database or in any other format as is well known in the art.
[Henderson: 0038] Once a retailer has selected products and/or categories to be integrated in the retailer's catalog, the integration process can occur. In one embodiment, there are three elements that must be integrated; item data, availability/cost data, and order data. …
selecting, based on the product record and from amongst a plurality of online stores, online stores selling products matching the first product and with aggregate stable demand for those matching products; and
Rejection is based in part upon the disclosures applied to claim 1 by Henderson and further upon the combination of Henderson-Winters.
In Henderson see at least:
[Henderson: 0022] Supply chain platform 100 includes marketplace system 10 which provides various functionality, described in greater detail below, regarding matching and processing of orders. Supply chain platform 100 also includes catalog database system 12 which provides various functionality regarding collecting aggregating, processing and storing of product and product category information. Supply chain platform 100 also includes analytics/forecasting system 16 which provides various functionality regarding the collection and processing of market data and forecasting of information related to market activity such as inventory needs, supply demand curves, and the like. Supply chain platform 100 also includes distribution and returns system 14, which provides various functionality regarding shipping of products, returns processing and other logistical matters. The function of each of these systems is described in greater detail below.
Henderson: [0024] In step 60, supply chain platform 10 receives a product specification set from a retailer to select products that the retailer would like to integrate into a retailer catalog. In step 62, offers are identified that correspond to the products
[Henderson: 0042] Supply chain platform 100 can be used to match participants in various ways. For example, suppliers 20 can be matched to amalgamate inventory and capabilities. For example one supplier may be set up to ship to a specific country that another supplier wants to server. Alternatively, suppliers can be matched and inventory combined to meet inventory or other requirements of customers or retailers.
Although Henderson discloses a supplier-retailer order matching system wherein the supplier or suppliers may share in fulfilling an order from a retailer, Henderson does not expressly mention aggregating orders from different retailers to be fulfilled by a single supplier having stable demand. Winters on the other hand would have taught Henderson such techniques.
In Winters see at least:
[Winters: 0218] In one embodiment, a system is provided to pool a group of customers for purchasing a product or service. Based on the volume of the demand in the group of customers, the provider, or merchant, of the product or service can offer discounts, or other benefits or incentives, to the group of customers. For example, the provider may offer a discount when the size of the group exceeds a predefined threshold. The threshold may be defined by the provider or by the system. In another example, the provider may offer different prices for different sizes of the purchasing groups; and the system attempts to grow the size of the group to obtain the best price. Thus, both the provider and the customers may benefit from the aggregated demand for the products or services.
[Winters: 0236] For example, in one embodiment, the transaction handler (103) is configured to monitor the transactions to identify the transactions of the transaction group (231) corresponding to the demand group (211). A transaction is determined to be in the transaction group (231) when the  transaction satisfies the purchase requirement of the offer (221) (e.g., paying for a product or service identified in the offer (221), occurring within the time period specified in the offer (221), and/or purchasing from a distribution channel identified in the offer (221), etc.). When the purchase volume in the demand group (211) exceeds the threshold, the transaction handler (103) applies the discount to the transactions of the individuals of the demand group (211), including the qualified past transactions and incoming new transactions. In one embodiment, the discount is applied by the transaction handler (103) as statement credits to the respective accounts of the customers in the group. 
Please note: Exceeding the purchase volume threshold within the specified time period satisfies Applicant’s definition of aggregate stable sales.
[Winters: 0237] In some embodiments, the transaction handler (103) is configured to postpone the settlement of the transactions in the transaction group (231) until the quantity of purchased products (or services) exceeds the threshold, or until the end of the time period specified for the offer (221). In one embodiment, if the actual number of purchases is lower than the threshold at the end of the time period specified for the offer (221), the individual customers of the transaction group (231) may not receive the benefit of the offer (221) (e.g., discount).
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Winters, which aggregate customer orders and apply volume discounts or other benefits based on aggregate stable demand, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Winters to the teachings of Henderson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
associating the supplier account with merchant accounts corresponding to the selected online stores to allow the supplier to supply the selected online stores with the first product.
Rejection is based upon the teachings and rationale applied to claim 1 by Henderson-Winters and further upon the combination of Henderson-Winters.
In Henderson-Winters see at least:
[Henderson: 0025] In step 70, supply chain platform 100 receives orders from retailers. In step 74, the orders are assigned a supplier based on supplier offers and retailer requirements, as described in greater detail below. In step 76, the order is processed and shipped to a customer. Steps 70-74 constitute and order process and fulfillment process. Each step of FIG. 1B, and the corresponding systems that perform those steps, are described in detail below.
[Henderson: 0031] FIG. 6 illustrates a user interface for managing orders. Interface 600 includes information for multiple orders corresponding to a supplier. Orders, which are discussed in greater detail below, correspond to purchases, by customer of a retailer, of products from the supplier. As discussed below, orders originate when the platform assigns a retailer purchase request to an offer by a supplier. The information in interface 600 includes status 602 of the assignment state, customer details 604, and timing information 606. Of course, any relevant data can be included in interface 600. The information in interface 600 can also be communicated to a supplier system through an API or other computer-to-computer interface.
[Henderson: 0040] When orders are received from retailer system 30, marketplace system 10 assigns the orders to a supplier based on offers in catalog database system 12. Assignment can be based on various algorithms. In most cases, the most trivial aspect of order assignment is based on the product. In other words, the ordered product must be the same as the product in an offer. Order assignment can also be based on the parameters and rules entered through interface 800 of FIG. 8, as described above. Analytics/forecasting system 16 tracks historical delivery and other aspects of the performance of suppliers and marketplace system 12 uses this data for order assignment.
[Henderson: 0041] FIG. 9 is a log of order status that illustrates the order assignment process. It can be seen that, on Jan. 9, 2012 at 5:40 pm, an order was received from retailer system 30. Immediately thereafter, Supplier 1 was selected based on the criteria noted above and the order was assigned to Supplier 1 at 5:41 pm. However, on Jan. 11, 2012 at 5:50 pm, the order failed and the assignment was cancelled, due to a lack of order acceptance on the part of Supplier 1. The assignment process was executed again, ignoring offers from Supplier 1 of course, and at 7:33 pm, the order was reassigned to Supplier 2. Of course, if Supplier 2 does not properly acknowledge the order, the assignment process will be conducted again while ignoring offers from both Supplier 1 and Supplier 2 until an order assignment is properly acknowledged. Once an order is acknowledged, marketplace system 10 tracks order status in a known manner and communicates the same to retailer system 30. Products can be shipped from the supplier directly to the customer with a packing slip and other branding of the retailer as described above.
Regarding claims 2 and 3: Rejections are based upon the teachings and rationale applied to claim 1.
Regarding claims 4 and 5: Rejections are based upon the teachings and rationale applied to claim 1 and further upon Henderson-Winters: 
In Henderson-Winters see at least:
[Henderson: 0030] … Of course, various types and amounts of information can be provided to make the platform efficient. Historical data of offers and orders from retailers (described below in greater detail) can be provided by analytics/forecasting system 16. For example, a "hypothetical demand curve" can be presented indicating to a supplier what their likely sales volume of a product will be at various costs. 
[Henderson: 0034] … Also, historical sales data can be used to determine products that are often purchased together, such as accessories, and products that correspond to the retailers existing products can be presented for selection. 
[Henderson: 0040] … Analytics/ forecasting system 16 tracks historical delivery and other aspects of the performance of suppliers and marketplace system 12 uses this data for order assignment.
Regarding claim 6: Rejection is based upon the teachings and rationale applied to claims 5.
Regarding claim 8: Rejection is based upon the teachings and rationale applied to claim 1 and further upon Henderson-Winters: 
In Henderson-Winters see at least:
[Henderson: 0030] … Of course, various types and amounts of information can be provided to make the platform efficient. Historical data of offers and orders from retailers (described below in greater detail) can be provided by analytics/forecasting system 16. For example, a "hypothetical demand curve" can be presented indicating to a supplier what their likely sales volume of a product will be at various costs.
Regarding claim 9: Rejection is based upon the teachings and rationale applied to claim 8 and further upon Henderson-Winters regarding pricing structures:  
In Henderson-Winters see at least:
[Henderson: 0029] … Also, multiple offers could exist for a single product from a supplier where the offers vary based on quantities ordered or delivery timing. For example, Supplier 1 could have two offers for a single product, one offer having a first price if the product is purchased in large lots and a second offer having a second price if the product is ordered in small quantities. Of course, this variable pricing could be addressed by a single offer having a different data structure including two prices.
Regarding claim 13: Rejection is based upon the teachings and rationale applied to claim 1 and further upon Henderson-Winters regarding suppler indication confirming association with a merchant account: 
In Henderson-Winters see at least:
[Henderson: 0041] FIG. 9 is a log of order status that illustrates the order assignment process. It can be seen that, on Jan. 9, 2012 at 5:40 pm, an order was received from retailer system 30. Immediately thereafter, Supplier 1 was selected based on the criteria noted above and the order was assigned to Supplier 1 at 5:41 pm. However, on Jan. 11, 2012 at 5:50 pm, the order failed and the assignment was cancelled, due to a lack of order acceptance on the part of Supplier 1. The assignment process was executed again, ignoring offers from Supplier 1 of course, and at 7:33 pm, the order was reassigned to Supplier 2. Of course, if Supplier 2 does not properly acknowledge the order, the assignment process will be conducted again while ignoring offers from both Supplier 1 and Supplier 2 until an order assignment is properly acknowledged. Once an order is acknowledged, marketplace system 10 tracks order status in a known manner and communicates the same to retailer system 30. Products can be shipped from the supplier directly to the customer with a packing slip and other branding of the retailer as described above. Please note: Evidence of a confirmation process. Properly acknowledging by a supplier associates the supplier with at least one merchant.
Regarding claim 14: Rejection is based upon the teachings and rationale applied to claim 1 by Henderson-Winters regarding common purchase order.
Regarding claim 15: Rejection is based upon the teachings and rationale applied to claim 1 by Henderson-Winters and further upon the combination of Henderson-Winters.
In Henderson-Winters see at least:
[Winters: 0237] In some embodiments, the transaction handler (103) is configured to postpone the settlement of the transactions in the transaction group (231) until the quantity of purchased products (or services) exceeds the threshold, or until the end of the time period specified for the offer (221). In one embodiment, if the actual number of purchases is lower than the threshold at the end of the time period specified for the offer (221), the individual customers of the transaction group (231) may not receive the benefit of the offer (221) (e.g., discount).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to terminate supplier assignment to a retailer based upon postponement due to lack of stable demand from the retailer.
Regarding claim 17: Rejection is based upon the teachings and rationale applied to claim 1 and further upon Henderson-Winters regarding replacing one or more of the products matching the first product: 
In Henderson-Winters see at least:
[Winters: 0247] In one embodiment, different merchants may compete for the volume of demand demonstrated by the demand group (211). For example, the merchants may offer the same products at different prices, offer different but similar products at a same price, or offer different but similar products at different prices.
Regarding claim 18: Rejection is based upon the teachings and rationale applied to claim 1 and further upon Henderson-Winters regarding computing elements: 
In Henderson-Winters see at least:
[Henderson: Fig. 1A] (Supplier System; Supply Chain Platform; Retailer System; Customer System); 
[Henderson: 0045] The computing devices can have one or more processors designed to execute instructions, for example computer-readable instructions (i.e., code) stored on a storage device. By executing instructions, the processor(s) may perform the steps and functions disclosed herein. The storage device(s) may be any type of storage device (e.g., an optical storage device, a magnetic storage device, a solid state storage device, etc.), for example a non-transitory storage device. Alternatively, instructions may be stored in one or more remote storage devices, for example storage devices accessed over a network or the internet. The computing devices can be any type of computing device such as a server, a personal computer, a laptop, or a mobile device such as a smartphones[sic] or a tablet or any combination of devices.
Regarding claims 19 and 21-23: Rejections are based upon the teachings and rationale applied to claims 1 and 18 by Henderson-Winters and dependents of claim 1 reciting similar subject matter. 
Regarding claim 25: Rejection is based upon the teachings and rationale applied to claim 1 and further upon Henderson-Winters regarding computing elements: 
In Henderson-Winters see at least:
[Henderson: Fig. 1A] (Supplier System; Supply Chain Platform; Retailer System; Customer System); 
[Henderson: 0045] The computing devices can have one or more processors designed to execute instructions, for example computer-readable instructions (i.e., code) stored on a storage device. By executing instructions, the processor(s) may perform the steps and functions disclosed herein. The storage device(s) may be any type of storage device (e.g., an optical storage device, a magnetic storage device, a solid state storage device, etc.), for example a non-transitory storage device. 
Claims 7 and 24 are rejected under 35 USC 103 as being unpatentable over Henderson, US 2013/0144745, and Winters, US 2011/0087531, as applied to claims 5 and 23, further in view of Ghosh, US 2016/0337332. 
Rejections are based in part upon the teachings and rationale applied to claims 1 and 18 by Henderson-Winters and further upon the combination of Henderson-Winters-Ghosh.
In Henderson-Winters see at least:
Although Henderson-Winters teach and/or suggest aggregate stable sales exceeding an aggregate sales volume by a threshold amount, Henderson-Winters do not expressly mention sales volume varying by less that a defined amount within the defined period. Ghosh on the other hand would have taught Henderon-Winters such techniques.
In Ghosh see at least:
[Ghosh: 0037] In one embodiment, the access control computing device may determine a stability score for a merchant using the received transaction data over a time period (e.g., a year, month, and/or other time period). The stability of a merchant is a metric or analytic of the volatility of the merchant's cash flow. The access control computing device may determine an average sales revenue for the merchant over set time intervals within the time period or may receive an average sales revenue for the merchant, per time interval or over the time period. The average sales revenue for the merchant may be an “expected” average sales revenue or other value received from a user associated with the merchant or may be retrieved from a database. The access control computing device may then determine a value range around that average (e.g., one standard deviation, a certain percentage or fraction of the average, or any other suitable range) which indicates stable sales revenue. Using aggregated transaction data, the access control computing device identifies whether the merchant had sales revenue within that range during each time interval in the time period or over the time period as a whole. Falling outside of the range indicates less stable sales revenue and lowers the ranking of the merchant in terms of stability (e.g., an increasing number of time intervals during the time period in which the value falls outside the range results in a decreased stability ranking). For example, the access control computing device may use monthly transaction data to determine, at each month, whether the merchant had sales revenue within the predetermined range. Alternatively, the access control computing device may use transaction data from any other interval (e.g., each week, every two weeks, over the year, etc.) to determine the stability of the sales revenue of the merchant.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and methods of Henderson-Winters to apply stable sales revenue determination techniques for each merchant as taught by Ghosh, in order to determine stable sales volume for each retailer in the aggregated group.
Claims 10 and 11 are rejected under 35 USC 103 as being unpatentable over Henderson, US 2013/0144745, and Winters, US 2011/0087531, as applied to claim1, further in view of Hershkovitz et al., US 2008/0162297 “Hershkovitz.” 
Regarding claim 10: Rejection is based in part upon the teachings and rationale applied to claim 1 by Henderson-Winters and further upon the combination of Henderson-Winters-Hershkovitz.
In Henderson-Winters see at least:
[Henderson: 0027] FIG. 3 illustrates a rendering of a product record for an item in the catalog of catalog database system 12. Product record 300 includes information for a single product, from four supplier offers in this example. The information is normalized to a single product identifier, referred to as RIN herein. Supplier offer information 302 is linked to product record 300. As can be seen, the offer information can include attributes such as product cost, shipping cost, weight, supplier product identification (such as SKU and barcode) and other product information. Of course, product record 300 can include other product information such as product attributes and product descriptions. Further, supplier offer information 302 can include inventory, shipping times and any other information relating to the product as will become apparent below. The catalog can be stored as a relational database, a flat database or in any other format as is well known in the art.
Although Henderson-Winters’ product record stored in a catalog database includes a product description accessible by retailers, Henderson-Winters do not expressly mention including as other product information at least one picture of the first product. Hershkovitz on the other hand would have taught Henderson-Winters techniques for including a picture of the product along with a product description.
In Hershkovitz see at least:
[Hershkovitz: 0007] In still another aspect of the disclosure, there is provided a computerized method including receiving a request to access on-line catalog for a marketplace, determining whether the request is associated with a retailer from the marketplace, and granting the requestor unrestricted access to the on-line catalog is the requestor is a retailer from the marketplace.
[Hershkovitz: 0025] The e-commerce marketplace 10 illustrated in FIG. 1, provides a complete e-commerce based system for managing relationships and transactions between retailers and their service providers. For example, amongst other features, the marketplace 10 may aggregate and analyze purchase data from numerous retailers and suppliers to generate purchase trends that can be used to suggest new relationships between retailers and suppliers. The marketplace 10 may also encourage new relationships between retailers and suppliers by aggregating products from multiple suppliers into a single unified catalog, which can be searched by retailers to locate suppliers as well as by customers (if desired) to locate retailers for a product. Additionally, the marketplace 10 may streamline relationships between retailers and suppliers by offering automated inventory management and/or virtual consignment services. Further, because the marketplace 10 may also include an integrated banking system, the marketplace 10 may reduce transaction costs between retailers and suppliers, many of whom still rely on paper checks or high-fee credit cards to finance purchases.
[Hershkovitz: 0065] As indicated by block 222 of FIG. 4, the method 220 may begin with the system 20 receiving a catalog entry for an item from one of the marketplace players. Typically, the system 20 will receive catalog entries primarily from the supplier system 24. The catalog entries will include one or more pieces of information related to the item. For example, the entry may include a name for the item, a picture of the item, a price for the item, the supplier's name and contact information a description for the item, reviews of the item, retailers in the marketplace 10 that sell the item, and/or other suitable information. It will be appreciated, however, that this listing of catalog information is not intended to be exclusive.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Hershkovitz, which include an image of the product along with a description of the product in a catalog entry, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Hershkovitz to the teachings of Henderson-Winters would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 11: Rejection is based upon the teachings and rationale applied to claim 10 and further upon the combination of Henderson-Winters-Hershkovitz. In Henderson-Winters-Hershkovitz, merchants access the system catalog comprising product descriptions and product images submitted by suppliers.  
Claims 12 and 20 are rejected under 35 USC 103 as being unpatentable over Henderson, US 2013/0144745, and Winters, US 2011/0087531, as applied to claims 1 and 18, further in view of Waller et al., US 2002/0035537 “Waller.”
Rejections are based in part upon the teachings and rationale applied to claims 1 and 18 by Henderson-Winters and further upon the combination of Henderson-Winters-Waller.
In Henderson see at least:
[Henderson: 0041] FIG. 9 is a log of order status that illustrates the order assignment process. It can be seen that, on Jan. 9, 2012 at 5:40 pm, an order was received from retailer system 30. Immediately thereafter, Supplier 1 was selected based on the criteria noted above and the order was assigned to Supplier 1 at 5:41 pm. However, on Jan. 11, 2012 at 5:50 pm, the order failed and the assignment was cancelled, due to a lack of order acceptance on the part of Supplier 1. The assignment process was executed again, ignoring offers from Supplier 1 of course, and at 7:33 pm, the order was reassigned to Supplier 2. Of course, if Supplier 2 does not properly acknowledge the order, the assignment process will be conducted again while ignoring offers from both Supplier 1 and Supplier 2 until an order assignment is properly acknowledged. Once an order is acknowledged, marketplace system 10 tracks order status in a known manner and communicates the same to retailer system 30. Products can be shipped from the supplier directly to the customer with a packing slip and other branding of the retailer as described above. Please note: Evidence of a confirmation process. Properly acknowledging by a supplier associates the supplier with at least one merchant.
Although Henderson-Winters’ supply chain system implements a confirmation process with the supplier, Henderson-Winters do not expressly mention a similar confirmation process with the retailer. Waller on the other hand would have taught Henderson-Winters such techniques.
In Waller see at least:
[Waller: 0046] A further exemplary embodiment of the present invention enables an economic bidding process between a retailer and several suppliers in a category or segment containing branded, replenished items and related private label items. This process enables a retailer's acquisition, evaluation, and comparison of economic bids from multiple suppliers through the optimization and collaboration technology in the previous embodiments. Speed and timing are critical in the retail supply chain. The economic bidding process allows decisions to be made at the right time, quickly, involving many different parties.
[Waller: 0516] When the retailer receives the Supplier Bid Scenarios 1425, he must evaluate and compare the scenarios at step 1430 to determine which bids will best meet his objectives. Since all the suppliers and the retailer are using the same data and optimization methods, it is possible to truly compare the bids. It is possible for the retailer to see the impact of changes to parameters beyond cost, so one supplier's change in price can be compared to another's change in case pack quantity, for example. Based on the determination, the retailer accepts, rejects, or makes counter-offers to the suppliers' bids by creating a new scenario that incorporates the appropriate bid elements and counter-offers at step 1430. A `bid element` is a portion of a bid. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Waller, which implement a confirmation process with the retailer(s), would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Waller to the teachings of Henderson-Winters would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claim 16 is rejected under 35 USC 103 as being unpatentable over Henderson, US 2013/0144745, and Winters, US 2011/0087531, as applied to claim 1, further in view of Chehade et al., US 2002/0128946 “Chehade.” 
Rejection is based in part upon the teachings and rationale applied to claim 1 by Henderson-Winters and further upon the combination of Henderson-Winters-Chehade. 
In Henderson-Winters see at least:
[Winters: 0237] In some embodiments, the transaction handler (103) is configured to postpone the settlement of the transactions in the transaction group (231) until the quantity of purchased products (or services) exceeds the threshold, or until the end of the time period specified for the offer (221). In one embodiment, if the actual number of purchases is lower than the threshold at the end of the time period specified for the offer (221), the individual customers of the transaction group (231) may not receive the benefit of the offer (221) (e.g., discount).
Although Henderson-Winters do not expressly mention adding/replacing one or more individual retailers of the transaction group, Chehade on the other hand would have taught such techniques.
In Chehade see at least:
[Chehade: 0059] The experience gained by having one entity administer a central process management platform will help ensure connectivity and flawless operation. In addition, that entity is ideally suited to provide assistance to new users. A process management platform facilitates the deployment of business process data throughout an entire supply chain, with the same (or a subset of) business processes being used by all of the supply partners. Furthermore, the addition of each trading participant to the process management platform makes the process management platform more valuable to all of the companies in the supply chain. For example, each trading participant provides another company with which currently connected trading participants may send and receive data in order to effectuate business processes. Also, the use of a process management platform facilitates the rapid addition or replacement of supply chain partners. Thus, process management platform 318 acts as the intermediary through which business process data transmitted from one trading participant to another is sent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and methods of Henderson-Winters to add/replace supply chain partners as taught by Chehade, in order to maintain aggregate stable demand.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,666,791 (Fedele) “Method and Apparatus for Procurement Aggregation,” discloses: (B15: col. 3, line 60-col. 4, line 6) Various embodiments of the present invention therefore may provide a platform and channel for the individual enterprises to aggregate their demand into volume levels that are necessary (and advantageous) for procurement direct from the original source of the goods and services. Embodiments of the present invention may also provide for 3.sup.rd party logistics enterprises to carry out the function of logistics and fulfillment with greater efficiency and lower cost. Through the use of expert procurement partners, the aggregated individual enterprises' demand needs may be efficiently procured. Logistical experts may also provide the functionality of fulfillment logistics to bring to the enterprises their demand needs as required without the multiple redundant and/or costly factors that presently exist in the current supply chain.
Search strategies focused on subject matter pertaining to matching a supplier with one or more retailers revealed Fedele. Further evaluation ruled Fedele out based on the examined independent claims for failing to fairly and reasonably teach subject matter necessary to combine with/replace Henderson-Winters.
US 2016/0086118 (Reed et al.) “Direct to Store Supply Chain System and Method,” discloses: [0005] A system and a method are provided for a direct to store supply chain to bring high volume, bulk space product directly from suppliers to retail locations. The system comprises an order management and invoicing system configured to route demand signals from retail locations to suppliers of desired products. The demand signals are routed from the retail locations to the intended suppliers by way of a demand signal routing system. The order management and invoicing system preferably comprises a vendor-managed inventory (VMI) platform that enables the suppliers to create and adjust orders for the retail locations. 
Search strategies focused on subject matter pertaining to matching a supplier with one or more retailers revealed Reed. Further evaluation ruled Reed out based on the examined independent claims for failing to fairly and reasonably teach subject matter necessary to combine with/replace Henderson-Winters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3625                                                                                                                                                                                                   December 2, 2022